Citation Nr: 0713405	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral 
hearing loss.  The claims file subsequently was transferred 
back to the RO in Montgomery, Alabama.  In September 2006, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.


FINDING OF FACT

Resolving all doubt, the veteran's bilateral hearing loss is 
related to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  In statements and testimony, he asserted that he was 
exposed to gunfire, explosions, and other heavy equipment 
noise in combat in Viet Nam on a daily basis for one year in 
service.  He specifically noted that the heavy equipment for 
combat included M14 rifle fire, M60 machine gun fire, M50 
machine gun fire, 4.2 inch mortar fire, 175 mm artillery 
fire, and 8-inch artillery fire.  He testified that he fired 
thousands of rounds during his year in the gun crew and that 
he has suffered from hearing loss since service.  He noted 
that after service he worked in a chemical plant for 30 
years, where he was exposed to the noise of electric motors 
running but wore hearing protection.  While he acknowledges 
some noise exposure before and after service, he testified 
that the noise exposure in service was much greater.  He thus 
contends that his current hearing loss is directly related to 
noise exposure in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran has a current hearing 
loss disability.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

An audiogram history report for the veteran extracted from 
the Global Health and Hygiene System shows that the first 
diagnosis of a hearing loss disability in the right ear for 
VA purposes was reported in May 1978.  The audiological 
evaluation showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
40

The first diagnosis of a left ear hearing loss disability was 
in July 1988.  The audiological evaluation showed the 
following results:




HERTZ



500
1000
2000
3000
4000
LEFT
25
5
10
20
45

On authorized VA audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
60
65
LEFT
35
40
30
45
65

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The diagnosis was bilateral mild to 
moderately severe sensorineural hearing loss.

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss.  The service medical records do 
not show any direct evidence of in-service incurrence of a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  The DD-Form 214 shows, however, that the veteran's 
Military Occupational Specialty was Field Artillery and that 
he was assigned to the Artillery Command.  He also served in 
the Republic of Vietnam for one year, as he testified.  Thus, 
exposure to acoustic trauma in service is confirmed.  

As the record shows a current hearing loss disability and 
exposure to acoustic trauma in service, the determinative 
issue is whether these are related.  

A July 2004 VA examination report shows the veteran's claims 
file was reviewed.  The veteran reported that he was exposed 
to excessive noise of heavy artillery for one year while in 
Vietnam.  He noted that before entering the military he was 
employed as a carpenter for two years with no hearing 
protection and that after the military, he worked for a 
chemical company for 30 years with the use of hearing 
protection.  The examiner noted that the preinduction 
physical in-service dated in September 1965 indicated the 
veteran's hearing was within normal limits bilaterally and 
that the discharge examination report dated in February 1968 
also showed hearing within normal limits bilaterally.  The 
examiner found that according to this data, it was her 
opinion that the veteran's hearing loss was not caused by 
military noise exposure.

Upon review, the medical evidence for and against the claim 
is more or less equally-balanced.  While the July 2004 
medical opinion is against the claim, it has little probative 
value, as the examiner did not provide any basis for her 
opinion other than to note that the veteran did not have a 
hearing loss disability in service.  On the other hand, the 
personnel records confirm acoustic trauma in service and the 
veteran testified to exposure to thousands of rounds of heavy 
combat equipment in one year.  He also testified that he 
suffered impairment in hearing since service.  This evidence 
shows significant in-service noise exposure and continuity of 
symptomatology of a hearing loss disability since service.  
The veteran is competent to testify as to his experiences and 
symptoms, and there is no reason shown to doubt his 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See Washington v. Nicholson, 19 Vet App 362 (2005), 
citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  Additionally, 
the employment the veteran had between service and the 
present does not show significant acoustic trauma.  He was 
exposed to the noise of electric motors, but wore hearing 
protection.

As the record shows a current hearing loss disability as 
early as 1978 for the right ear and 1988 for the left ear, 
acoustic trauma in service, credible testimony of complaints 
of hearing impairment since service, and no significant 
intercurrent acoustic trauma, all doubt is resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For this reason, the veteran's claim is granted.

The veteran's service connection claim for bilateral hearing 
loss has been considered with respect to the duties to assist 
and notify.  Given the favorable outcome noted above, 
however, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


